Citation Nr: 0817462	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  He was awarded the Combat Action Ribbon for 
his service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Detroit, Michigan.  A VA Form 9 
dated in August 2006 was submitted by the veteran requesting 
a BVA hearing at a local VA office.  The veteran did not show 
for the scheduled hearing nor did he ask to have the hearing 
rescheduled.  Therefore, the Board hearing request was 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  

The veteran has raised the issue of service connection for a 
psychiatric disorder other than PTSD related to his combat in 
Vietnam.  This matter is being referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that conforms 
to the criteria of DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the veteran provide any evidence in the 
veteran's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After a careful review of the claims folder, the Board finds 
that letters dated in April 2005, March 2006, and December 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The April 2005 and December 2006 
letters advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
disability and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the April 2005 and December 
2006 letters advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.

The April 2005 letter was sent to the veteran prior to the 
September 2005 rating decision.  VCAA notice with respect to 
these elements was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006 the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 and the above-referenced December 2006 
letter provided such notice.  Although neither of these 
letters was provided prior to the initial adjudication of his 
claim, the Board has concluded that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are therefore rendered moot.  Id.  

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Board notes that he was 
afforded an August 2005 VA examination in conjunction with 
his claim on appeal.

The evidence of record indicates that the veteran was granted 
a claim on application for Social Security Administration 
(SSA) disability benefits.  None of the records relied upon 
by SSA in its determination have been associated with the 
claims folder, and the Board finds that a remand to obtain 
such  records is not necessary.  VA has notified the veteran 
of the need to submit or identify any evidence relevant to 
his claim.  In the absence of any indication as to the nature 
of the claim or an assertion by the veteran that his current 
claim for PTSD is related to his application for SSA 
disability benefits, the Board concludes that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that there is no indication in the 
record that the SSA records are relevant to the claim.

The veteran was treated at a Vet Center in Detroit Michigan 
on a weekly basis beginning in May 2005.  Only a summary of 
these records are present in the claims folder.  The Board 
finds that a remand to retrieve these records is not 
necessary.  The veteran was aware and had been duly notified 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  The summary of those 
records do not show that the veteran was diagnosed with PTSD, 
therefore, a remand would cause further delay for records 
that do not appear to benefit the veteran's claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter the Board observes that no supplemental 
statement of the case was issued after the veteran submitted 
additional treatment records from a June 2007 outpatient 
evaluation.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2007).  In this case, an October 2007 letter 
from the veteran's representation waived local review of the 
outpatient treatment and asked the Board to take the 
submission into consideration when deciding the merits of the 
veteran's claim.  Therefore, the need for a supplemental 
statement of the case was considered waived by the veteran.   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

Here, the veteran listed the stressor he experienced during 
his time in service in a June 2005 PTSD questionnaire.  The 
veteran asserts in February 1969 his squad was patrolling the 
perimeter of their base in South Vietnam and came under 
direct fire from a small force of Viet Cong soldiers.  The 
veteran's squad sought out protection and returned fire, 
killing three of them.  No one in the veteran's squad was 
injured.  The veteran and his squad had to recover the dead 
bodies and carry them nearly one quarter of a mile where they 
were then loaded onto a truck.  The veteran asserts this 
incident is on his mind daily and is something that he "can 
never forget."  The veteran also has a history of insomnia 
and drug and alcohol abuse following his time in service.  
See August 2005 VA Examination, p. 2.  

A review of the record finds no current diagnosis of PTSD for 
VA compensation purposes, the first requirement for 
establishing service connection.  38 C.F.R. § 3.304(f); see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability).  
For VA compensation purposes, a diagnosis of PTSD must 
conform to the criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV).  Initially, the Board notes that 
the veteran's personal belief that he has PTSD is clearly 
implicit in his claim seeking service-connected disability 
compensation for PTSD.  However, as a lay person, the veteran 
is not competent to offer an opinion as to whether he has a 
psychiatric disorder or what the appropriate diagnosis is.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran was afforded a VA examination in August 2005.  
The examiner found that the veteran did have some symptoms of 
PTSD but not enough to meet formal criteria for PTSD.  The 
examiner also noted that this finding was consistent with 
recent clinically-based, mental health evaluations of the 
veteran.  

The record indicates that the veteran also completed a Mental 
Health Clinic (MHC) intake evaluation in May 2005.  That 
evaluation reportedly diagnosed the veteran with alcohol 
dependence and cocaine dependence; the veteran also reported 
to the MHC in June 2005 and August 2005.  He was diagnosed 
with alcohol dependence, which was severe, chronic, and in 
remission. See August 2005 VA examination report.  However, 
the veteran was not given a diagnosis of PTSD at any of these 
visits, and the August 2005 assessment listed PTSD as a 
"rule out" diagnosis.  

The Board observes a June 2005 letter from a Readjustment 
Counseling Specialist in regards to services the veteran 
received at the Vet Center in Detroit, Michigan.  The 
examiner opined that the veteran was experiencing PTSD 
symptoms which were incurable from his combat experiences.  
However, a diagnosis of PTSD for VA compensation purposes was 
not given.  Furthermore, the record indicates this opinion 
was based on treatment the veteran was receiving for 
undiagnosed PTSD symptoms and there is no indication this 
opinion was ever confirmed by further evaluation.  

A January 2006 VA ambulatory care note indicates that the 
veteran has PTSD, but this account appears to be entirely 
based on the veteran's own reported history as there is no 
other record in the claims folder of the veteran being 
previously diagnosed with PTSD.  Also, the veteran was not 
given an evaluation pertaining to PTSD during this particular 
visit.  Another June 2007 VA ambulatory note lists the 
veteran as having only some symptoms of PTSD and also does 
not give a diagnosis or evaluation of PTSD.  These records 
(June 2007) also show that the veteran declined referral to 
the MHC for further evaluation.  

In summary, there is no competent evidence of a current 
diagnosis of PTSD, as is required by regulation. 38 C.F.R. § 
3.304(f).  Any diagnosis in the record of PTSD appears to be 
based on the veteran's own reported history and not on a 
clinical evaluation.  A claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the veteran currently has a claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


